Citation Nr: 0943318	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  09-07 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the current appeal have audiometric test 
results corresponded to numeric designations worse than Level 
VII for the right ear and Level II for the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Table VI, 
Table VIa, Table VII, Diagnostic Code (DC) 6100 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2009).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, the 
United States Court of Appeals for Veterans Claims (Court) 
has upheld the appropriateness of the consideration of 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2009); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for times since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the initial 
increased rating claim adjudicated in this decision.  

In July 2005, the Veteran filed a claim for an increased 
rating for his service-connected bilateral hearing loss, 
which was evaluated as 20 percent disabling at the time.  By 
a November 2005 rating action, the RO assigned a 30 percent 
rating effective July 2005.  This disability remains so 
evaluated.  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hz).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 (2009) establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  

Additionally, in instances where, because of language 
difficulties, the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. §§ 4.85(c), (h) (2009).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2009).  

Also, when the puretone threshold is 30 db or less at 1000 
Hz, and 70 db or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2009).  

Here, the Veteran was afforded a VA audiology examination in 
December 2007, which reflected that his pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
85
80
85
LEFT
30
35
70
85
90

The average puretone threshold was 76.25 dB in the right ear 
and 70 dB in the left ear.  Audiometry revealed speech 
recognition ability of 64 percent in the right ear and 92 
percent in the left ear.

Applying the results of this examination to Table VI yields 
Roman a numeral value of VII for the right ear and II for the 
left ear.  Applying this value to Table VII, the Board finds 
that the Veteran's hearing loss does not meet the criteria 
for the next higher rating.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 30 percent for a bilateral 
hearing disability.    

In this regard, the Board acknowledges that the puretone 
threshold findings for the Veteran's right ear meet the 
criteria for exceptional patterns of hearing impairment.  
Specifically, such findings provide puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) of 55 db or more in the Veteran's right ear.  See 38 
C.F.R. § 4.86(a) (2009).  However, application of Table VIa 
does not result in a higher numeral.    

The evidence shows no additional audiological evaluations 
conducted during the current appeal, which was initiated in 
July 2005.  Significantly, at no time during the current 
appeal has the Veteran's hearing impairment corresponded to a 
numeric designation greater than Level VII for his right ear 
and Level II for his left ear.  Therefore, the Board 
concludes that a schedular disability evaluation greater than 
the currently-assigned rating of 30 percent for bilateral 
hearing loss is not warranted for any period during the 
current appeal.  

In reaching this conclusion, the Board has considered the 
provisions set forth in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  In Martinak, the Court held that, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

The Court reasoned that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In the present appeal, the December 2007 VA examiner 
acknowledged the Veteran's complaints of decreased hearing in 
the presence of noise.  While the examiner specifically 
addressed the functional effects caused by the Veteran's 
bilateral hearing loss disability, no prejudice results 
because other evidence of record, to include outpatient 
treatment records, as well as his own statements, adequately 
reflected on this issue.  

For instance, outpatient treatment records reflect ongoing 
treatment for a myriad of complaints but the only reference 
to hearing loss was a notation that he had new hearing aides.  
Other notes indicated that he was watching television while 
in a VA residential facility.  In addition, the evidence does 
not indicate that communication is impaired by the Veteran's 
level of hearing loss.    

Therefore, while the examination is defective under Martinak, 
the functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).  

The Board has considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of his hearing loss according to the appropriate 
diagnostic codes.  

Such competent evidence concerning the nature and extent of 
the Veteran's bilateral hearing loss disability has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination report) directly 
address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable, and the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in March 2006,  the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development with respect to the hearing loss claim 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained 
service treatment records and VA treatment records.  Further, 
the Veteran submitted private treatment records as well as 
written statements in support of his claim.  Next, a specific 
VA medical opinion pertinent to the issue on appeal was 
obtained in December 2007.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim .  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss is denied.


REMAND

With respect to the issue of entitlement to TDIU, the Board 
finds that additional development is required in order to 
satisfy VA's obligations under the VCAA.  First, VA's duty to 
assist includes the responsibility to obtain any relevant 
records from the Social Security Administration (SSA).  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
correspondence received in June 2007, the Veteran indicated 
that he has been in receipt of SSA disability benefits since 
1971.  However, the SSA records used in determining his 
eligibility have not yet been associated with the claims 
file.  As these records may be relevant to the TDIU claim, 
the RO should obtain them.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should obtain the Veteran's SSA 
records, including the medical evidence 
used to determine disability eligibility.

2.  Upon completion of the above, the RO 
should readjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


